


EXHIBIT 10.2




PLATFORM SPECIALTY PRODUCTS CORPORATION
AMENDED AND RESTATED
2013 INCENTIVE COMPENSATION PLAN
Rakesh Sachdev
TIME AND PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS PLATFORM SPECIALTY PRODUCTS CORPORATION TIME AND PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered into
as of January 5, 2016 (the “Grant Date”), between Platform Specialty Products
Corporation, a Delaware corporation (the “Company”) and Rakesh Sachdev (the
“Recipient”).
Recitals
WHEREAS, in connection with the execution of that certain Executive Employment
Agreement, entered into as of January 5, 2016, by and between the Company and
the Executive, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has determined that it is in the best interests of the
Company to provide an incentive to the Recipient to provide continuous service
to the Company and its Related Entities by making this grant of time and
performance-based Restricted Stock Units (“RSUs”) representing hypothetical
shares of the Company’s common stock (the “Common Stock”), in accordance with
the terms of this Agreement; and
WHEREAS, the RSUs are granted pursuant to the Platform Specialty Products
Corporation Amended and Restated 2013 Incentive Compensation Plan, as the same
may be amended and/or restated from time to time (the “Plan”), which is
incorporated herein for all purposes.
NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
Agreement
1.    Grant of RSUs. Subject to the terms and conditions of this Agreement and
the Plan, the Committee hereby grants to the Recipient a time and
performance-based Restricted Stock Unit award (the “RSU Award”) for a target
number of Five Hundred Thousand (500,000) RSUs (the “Target RSU Amount”). The
number of RSUs actually awarded to Recipient will be determined at the end of
the performance period commencing on January 5, 2016 and ending December 31,
2018 (the “Performance Period”). Each RSU will be equal in value to one Share of
the Common Stock of the Company.
2.    Vesting of RSUs. Subject to Sections 7, 8 and 9 of this Agreement, the
RSUs shall vest and be earned as follows: (a) 250,000 RSUs on December 31, 2018,
provided the Recipient remains in the Continuous Service of the Company and its
Related Entities through and on such date (the “Time Vested RSUs”) and (b) up to
250,000 RSUs as of the last day of the Performance Period based on the
satisfaction of the performance criteria set forth on Schedule 1 attached hereto
and incorporated herein, provided the Recipient remains in the Continuous
Service of the Company and its Related Entities through and on such last day
(the “Performance Vested RSUs”).
3.    Payout of RSU Awards.




--------------------------------------------------------------------------------




(a) With respect to the Time Vested RSUs, if the criteria described in Section 2
above have been met, and the terms and conditions set forth in this Agreement
are fulfilled, then the Recipient’s Time Vested RSUs shall no longer be
restricted as of December 31, 2018, and Shares will be transferred to the
Recipient as soon as administratively practicable after December 31, 2018, but
in no event later than March 15, 2019, net of applicable income and employment
tax withholdings.
(b) With respect to the Performance Vested RSUs, if the Committee determines
that the criteria described in Section 2(b) above have been met and certifies
the extent to which those criteria have been met, and the terms and conditions
set forth in this Agreement are fulfilled, then the Recipient’s actual RSUs
earned with respect to the Performance Vested RSUs as determined under Sections
2, 8 or 9 and Schedule 1, as applicable, shall no longer be restricted and
Shares will be transferred to the Recipient as soon as administratively
practicable after the end of the Performance Period, but in no event later than
March 15 of the calendar year immediately following the calendar year during
which the Performance Period ends, net of applicable income and employment tax
withholdings.
4.    Transferability. The RSUs awarded hereunder are not transferable otherwise
than by will or under the applicable laws of descent and distribution, and the
terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors, and assigns of the Recipient. Any attempt to effect a
Transfer of any RSUs shall be void ab initio. For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.
5.    Custody of RSUs. The RSUs subject hereto shall be held in a restricted
book entry account in the name of the Recipient. Upon completion of the
Performance Period, Shares issued pursuant to Section 3 above shall be released
into an unrestricted book entry account; provided, however, that a portion of
such Shares may be surrendered in payment of taxes in accordance with Section 11
below, unless the Company, in its sole discretion, establishes alternative
procedures for the payment of such taxes.
6.    Hypothetical Nature of RSUs. The Recipient shall not have any rights,
benefits, or entitlements with respect to the Shares corresponding to the RSUs
unless and until those Shares are delivered to the Recipient (and thus shall
have no voting rights, or rights to receive any dividend declared, before those
Shares are so delivered). On or after delivery, the Recipient shall have, with
respect to the Shares delivered, all of the rights of a holder of Shares granted
pursuant to the certificate of incorporation and other governing instruments of
the Company, or as otherwise available at law.
7.    Termination of Continuous Service. Except as set forth in Section 8 below,
if the Recipient’s Continuous Service is terminated for any reason prior to the
end of the Performance Period, then any and all RSUs granted hereunder shall be
forfeited immediately upon such termination of Continuous Service and revert
back to the Company without any payment to the holder thereof. The Committee
shall have the power and authority to enforce on behalf of the Company any
rights of the Company under this Agreement in the event of the forfeiture of
RSUs pursuant to this Section 7.
8.    Termination of Continuous Service due to Death, Disability, by the Company
Without Cause or by the Recipient for Good Reason. Notwithstanding Section 7 or
anything to the contrary herein, if the Recipient’s Continuous Service is
terminated by the Company and its Related Entities due to the Recipient’s death,
Disability, by the Company without Cause or by the Recipient for Good Reason,
then (a) the Time Vested RSUs shall immediately become fully vested as of the
date of such termination of Recipient’s Continuous Service, and (b) the
Performance Vested RSUs shall vest on a pro rata basis by multiplying 250,000 by
a fraction (i) the numerator of which is the number of days elapsed from the
Effective Date to the date of termination and (ii) the denominator of which is
1,092.
9.    Change in Control. Notwithstanding Section 7 or anything to the contrary
herein, in the event of a Change in Control of the Company during the
Performance Period and prior to the termination of the Recipient’s Continuous
Service with the Company and its Related Entities, if this Agreement and the
RSUs granted hereunder are not assumed or substituted by the purchaser in the
Change in Control transaction, then the RSUs shall become immediately vested.




--------------------------------------------------------------------------------




10.    Section 409A. Payments made pursuant to the Plan and this Agreement are
intended to comply with or qualify for an exemption from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”). The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Agreement to
ensure that all RSU Awards are made in a manner that complies with Section 409A
(including, without limitation, the avoidance of penalties thereunder),
provided, however, that the Company makes no representations that the RSU Awards
will be exempt from any penalties that may apply under Section 409A and makes no
undertaking to preclude Section 409A from applying to this RSU Award.
Notwithstanding anything to the contrary in this Agreement or the Plan, if the
Recipient is a “Specified Employee” (as defined below) then the delivery of
Shares otherwise required to be made under this Agreement on account of the
termination of the Recipient’s Continuous Service shall be made within thirty
(30) days after the sixth (6th) month anniversary of the date of the termination
of the Recipient’s Continuous Service or, if earlier, the date of the
Recipient’s death if such deferral is required to comply with Section 409A of
the Code. For purposes of this Agreement, a “Specified Employee” shall mean any
individual who, at the time of his or her separation from Continuous Service
with the Company and its Related Entities, is a “key employee”, within the
meaning of Section 416(i) of the Code, of the Company or any Related Entity, so
long as the stock of the Company is publicly traded on an established securities
market or otherwise as of the date of separation.
For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which the Recipient is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
11.    Taxes.
(a)    The Recipient shall be liable for any and all taxes, including
withholding taxes and fringe benefit tax or such other taxes that the
Recipient’s employer (the “Employer”) is legally allowed or permitted to recover
from the Recipient, arising out of this grant or the issuance of Shares
hereunder. In the event that the Company or the Employer is liable for taxes
that are legally permitted to be recovered from the Recipient or is required to
withhold taxes as a result of the grant of RSUs or the issuance or subsequent
sale of Shares acquired pursuant to such RSUs, the Recipient shall surrender a
sufficient number of whole Shares, make a cash payment or make adequate
arrangements satisfactory to the Company and/or the Employer to withhold such
taxes from the Recipient’s wages or other cash compensation paid to the
Recipient by the Company and/or the Employer at the election of the Company, in
its sole discretion, or, if permissible under local law, the Company may sell or
arrange for the sale of Shares that Recipient acquires as necessary to cover all
applicable required withholding taxes, taxes that are legally recoverable from
the Recipient (such as fringe benefit tax) and required social security
contributions at the time the Shares subject to the RSUs are issued. The
Recipient will receive a cash refund for any fraction of a surrendered Share or
Shares in excess of any required withholding taxes, taxes that are legally
recoverable from the Recipient (such as fringe benefit tax), and required social
security contributions. To the extent that any surrender of Shares or payment of
cash or alternative procedure for such payment is insufficient, the Recipient
authorizes the Company, the Employer, and the Related Entities, which are
qualified to deduct tax at source, to deduct from the Recipient’s compensation
all applicable required withholding taxes, taxes that are legally recoverable
from the Recipient (such as fringe benefit tax) and social security
contributions. The Recipient agrees to pay any amounts that cannot be satisfied
from wages or other cash compensation, to the extent permitted by law.
(b)    In accepting the RSU Award, the Recipient consents and agrees that in the
event the RSU Award becomes subject to an employer tax that is legally permitted
to be recovered from the Recipient, as may be determined by the Company and/or
the Employer at their sole discretion, and whether or not the Recipient’s
Continuous Service is continuing at the time such tax becomes recoverable, the
Recipient will assume any liability for any such taxes that may be payable by
the Company and/or the Employer in connection with the RSU Award. Further, by
accepting the RSU Award, the Recipient agrees that the Company and/or the
Employer may collect any such taxes from the Recipient by any of the means set
forth in this Section 11. The Recipient further agrees to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.




--------------------------------------------------------------------------------




12.    Acknowledgment and Waiver. By accepting this grant of RSUs, the Recipient
acknowledges and agrees that: (a) the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement; (b) the grant of RSUs is voluntary and occasional and does
not create any contractual or other right to receive future grants of Shares or
RSUs, or benefits in lieu of Shares or RSUs, even if Shares or RSUs have been
granted repeatedly in the past; (c) all decisions with respect to future grants,
if any, will be at the sole discretion of the Company; (d) the Recipient’s
participation in the Plan shall not create a right to further employment with
the Employer and shall not interfere with the ability of the Employer to
terminate the Recipient’s employment relationship at any time with or without
Cause, and it is expressly agreed and understood that employment is terminable
at the will of either party, insofar as permitted by law; (e) the Recipient is
participating voluntarily in the Plan; (f) RSUs, RSU grants and resulting
benefits are an extraordinary item that is outside the scope of the Recipient’s
employment or service contract, if any; (g) RSUs, RSU grants and resulting
benefits are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments insofar as permitted by law;
(h) this grant of RSUs will not be interpreted to form an employment contract
with the Company, the Employer or any Related Entity; (i) the future value of
the underlying Shares is unknown and cannot be predicted with certainty; (j) in
consideration of this grant of RSUs, no claim or entitlement to compensation or
damages shall arise from termination of this grant of RSUs or diminution in
value of this grant of RSUs resulting from termination of the Recipient’s
Continuous Service (for any reason whatsoever and whether or not in breach of
local labor laws) and the Recipient irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Agreement, the Recipient shall be deemed
irrevocably to have waived any entitlement to pursue such claim;
(k) notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Recipient’s employment (whether or not
in breach of local labor laws), the Recipient’s right to receive benefits under
this Agreement after termination of Continuous Service, if any, will be measured
by the date of termination of the Recipient’s active Continuous Service and will
not be extended by any notice period mandated under local law; (l) the Committee
shall have the exclusive discretion to determine when the Recipient is no longer
actively in the Continuous Service of the Company and its Related Entities for
purposes of this grant of RSUs; and (m) if the Company’s stock performance is
below minimum levels as set forth in this Agreement, no RSUs will be awarded and
no Shares will be issued to the Recipient.
13.    Miscellaneous.
(a)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(b)    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Recipient at his or her
address then on file with the Company and its Related Entities.
(c)    The Plan is incorporated herein by reference. The Plan and this
Agreement, together with each annual supplement hereto, constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company, its
Related Entities and the Recipient with respect to the subject matter hereof,
and may not be modified adversely to the Recipient’s interest except by means of
a writing signed by the Company and the Recipient. Notwithstanding the
foregoing, nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
the Recipient under which an Award properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to the Recipient,
including without limitation, any agreement that imposes restrictions during or
after employment regarding confidential information and proprietary
developments. This Agreement is governed by the laws of the state of Delaware.
(d)    Neither this Agreement nor the grant of the RSUs hereunder shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and the Recipient or any other person. The RSUs
subject to this Agreement represent only the Company’s unfunded and unsecured
promise to




--------------------------------------------------------------------------------




issue Shares to the Recipient in the future. To the extent that the Recipient or
any other person acquires a right to receive payments from the Company pursuant
to this Agreement, that right shall be no greater than the right of any
unsecured general creditor of the Company.
(e)    If the Recipient has received this or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.
(f)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
(g)    Any capitalized terms not defined herein shall have the same meaning they
have in the Plan.


COMPANY:
PLATFORM SPECIALTY PRODUCTS CORPORATION
By: /s/ Martin E. Franklin
Name: Martin E. Franklin
Title: Chairman of the Board




RECIPIENT:
/s/ Rakesh Sachdev
Rakesh Sachdev
    




